DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 3 recites the limitation "the elastic mounting portion" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (2015/0248145).  Lee discloses a method of detecting using a sensor (120) whether an .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Andreta (2004/0258877) and Sandberg (7332011).  D’Andreta discloses a robot (22) having a main body and a projection (24) extending from a surface of the main body and an outer skin or cover (20) configured to removably cover the main body (Fig. 2) having an engagement portion (50) configured with a bag form to engage and cover a lower end portion of the main body and an extended portion (48) that extends from the engagement portion and includes a first extended portion flap (66) and a second extended portion flap (68) that can have ends (8) farthest from the engagement portion connected by a fastener (paragraph 28) and a hole (62) through which the projection extends when the outer skin is covering the main body (Figs. 1A & 2).  The outer skin also comprises an attachment member (82) that can face the main body such that a peripheral edge of the attachment member is positioned between the outer skin and .  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Andreta and Sandberg as applied above and further in view of D’Andreta (2015/0375402).  D’Andreta and Sandberg disclose the basic inventive concept with the exception of the outer skin having a base material with elasticity and a fabric bag enclosing the base material.  D’Andreta (‘402) discloses a robotic covering (abstract) formed with a flexible base material (20) having elasticity (paragraph 26) enclosed within a fabric bag (16, 18) formed by upper and lower layers (Fig. 6, paragraphs 26 & 31-32).  It would have been obvious to one of ordinary skill in the art to configure the outer skin of D’Andreta and Sandberg with a base material enclosed by a fabric bag for the predictable result of forming the skin to protect a robot since using known materials In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Andreta and Sandberg as applied for claim 1 above and further in view of Lee.  D’Andreta and Sandberg disclose the basic inventive concept with the exception of having a sensor and data processor for determining if the outer cover or skin becomes detached and executing a response related thereto.  Lee discloses using a sensor (120) positioned on a main body of a machine (paragraph 44) to determine with a data processor in the form of an analysis unit (130) whether an outer skin or covering (110) has become detached therefrom state and execute a process to alert a user that the skin or covering has become detached (Figs. 4A-5).  It would have been obvious to one of ordinary skill in the art to modify D’Andreta and Sandberg to include sensors and units to detect and alert a user that the outer skin or covering has detached from the robot for the predictable result of informing a user that the robot is not being properly protected by the cover hindering function.  
Claims 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Andreta (‘402) and Lee.  D’Andreta discloses a robot or machine with a main body (12) with a distal end first portion and an outer skin or cover removable attached to the main body that has a flexible base material (20) having elasticity (paragraph 26) enclosed within a fabric bag (16, 18) formed by upper and lower layers (Fig. 6, paragraphs 26 & 31-32) such that the bag defines an opening for receiving the main body (Fig. 2) which includes a peripheral edge (26) defining an aperture portion that exposes the distal end first portion (Fig. 8).  D’Andreta discloses the basic inventive .  
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied above for claim 19 and further in view of Akavia (2017/0056783).  Lee discloses the basic inventive concept with the exception of instructing an external device to capture an image of the robot if the skin is attached or detached.  Akavia discloses a method of using an external device that captures images of a device with a sensor to enable more accurate information to be obtained about the device during use (abstract, .
 Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 11-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AMH
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711